internal_revenue_service number release date index number ------------------------------ ------------------------------------------------- ----------------------- ------------------------------- ----------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-135796-06 date date legend x ---------------------- date ------------------ date ------------ date --------------------- date ------------------- dear --------------- this letter_ruling is in reference to x’s request that its form_1128 application to adopt change or retain a tax_year be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administrative regulations x an s_corporation is requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending on date to one ending date effective date x’s form_1128 requesting a change in accounting_period to a tax_year ending date was due on date due to unforeseen events beyond the taxpayer’s control the form_1128 was not timely filed sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government plr-135796-06 based on the facts and information submitted and the representations made we have concluded that x has acted reasonably and in good_faith in respect to this matter furthermore we have determined that the granting of relief in this case will not prejudice the interests of the government within the intendment of sec_301_9100-3 accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied and x’s late filed form_1128 requesting permission to change from a tax_year ending on date to one ending on date effective date is considered timely filed however the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election see sec_301_9100-1 your request to make an election for an accounting_period change is currently under consideration in this office the ruling contained in this letter is based upon facts and representations submitted by x and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed or implied regarding the tax treatment of the instant transaction under the provisions of any other section of the internal_revenue_code or income_tax regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed or implied as to whether x is permitted under the code and the applicable regulations to change to the tax_year requested in the subject form_1128 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 in accordance with the provisions of the power_of_attorney currently on file we are sending a copy of this letter to both of the taxpayer’s authorized representatives enclosure michael j montemurro branch chief office of associate chief_counsel income_tax accounting sincerely
